DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Response filed 2 April 2021 (hereinafter “the Response”) has been considered, but does not place the application in condition for allowance. Claims 1-20 are all the claims currently pending in the application, of which claims 1-2 remain rejected and claims 3-20 remain objected to. This application is being examined by an Examiner different from the previous Examiner. 

On pages 4-6 of the Response, Applicants argue that Bendall does not teach or suggest “a processor configured to…control the display screen to display the corresponding-point image so that a straight line passing through the measurement point and the corresponding point is orthogonal to the parallax direction,” as recited in independent claim 1. In support of this argument, Applicants reproduce Fig. 14 of Bendall and argue that the line passing through the measurement point in the left image and the corresponding point in the right image is not orthogonal to the alleged parallax direction:

    PNG
    media_image1.png
    371
    706
    media_image1.png
    Greyscale

	Initially, the Examiner is not restricted to the “parallax direction” set forth in the example provided by Applicants. The only characterization of the parallax direction in independent claim 1 is “a first image and a second image mutually having a parallax in a predetermined parallax direction”. Importantly, the breadth of this claim language does not preclude an interpretation in which the parallax direction is a depth direction directly into the images. Indeed, before the effective filing date of the claimed invention, it was well known in the art to interpret a parallax direction as a depth direction (see at least [0071] of U.S. Patent Application Publication No. 2019/0230334 to Kano, [0071] of U.S. Patent Application Publication No. 2018/0357783 to Takahashi et al., and [0264] of U.S. Patent Application Publication No. 2019/0279381 to Hasegawa, each cited merely for evidentiary support). 
	When considering the claimed parallax direction to be a depth direction, any line formed by two points in the images (including the line drawn by Applicants using Fig. 14 of Bendall) is orthogonal to this depth direction. Thus, Bendall does indeed disclose a processor configured to control the display screen to display the corresponding-point image so that a straight line passing 
	The Examiner proposes amending the claim language to further define the parallax direction in order to make the scope of the claim commensurate with Applicants’ arguments and to preclude the above interpretation of Bendall. For example, [0040] of the specification describes an exemplary embodiment of the subject invention in which the parallax direction is defined with respect to the optical center of each image sensor.

Moreover, even if the claimed parallax direction was the direction specified by the Applicants, Bendall would teach the feature in question. For example, Fig. 27 of Bendall shows a display of a left image in which a user specifies a measurement point and a right image in which a corresponding point is displayed, and a straight line passing through these points is orthogonal to the parallax direction specified by the Applicants: 

[AltContent: connector][AltContent: connector][AltContent: textbox (Line passing through measurement point and corresponding point orthogonal to the parallax direction)][AltContent: textbox (Alleged parallax direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (Corresponding point in right image )][AltContent: arrow][AltContent: textbox (Measurement point in left image specified by user)][AltContent: arrow]
    PNG
    media_image2.png
    640
    786
    media_image2.png
    Greyscale



	Thus, even when interpreting the parallax direction as the Applicants do, Bendall still discloses the claimed feature of a processor configured to control the display screen to display the corresponding-point image so that a straight line passing through the measurement point and the corresponding point is orthogonal to the parallax direction, contrary to Applicants’ assertions.

For all of the foregoing reasons, the prior art rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663